



Exhibit 10.6


Vision 2020 Award [for Awardees Other than the Chief Executive Officer]:
2016 Price-Contingent Restricted Stock Unit Award Agreement - $40 Price Target
NCR Corporation 2013 Stock Incentive Plan
You have been granted a Vision 2020 Award consisting of a number of
price-contingent restricted stock units (the “Stock Units”) under the NCR
Corporation 2013 Stock Incentive Plan, as amended from time to time (the
“Plan”), as described on the Price-Contingent Restricted Stock Units - $40 Price
Target information page on the website (www.netbenefits.fidelity.com) of the
third‑party Plan administrator (the “TPA”) for NCR Corporation (referred to
herein as “NCR” or the “Company”), effective as of the date of grant of this
award (the “Grant Date”), subject to the terms and conditions of this 2016
Price-Contingent Restricted Stock Unit Award Agreement - $40 Price Target (this
“Agreement”) and the Plan. Capitalized terms used but not defined herein are
defined in the Plan.
1.Grant of Stock Units. Subject to the terms and conditions of this Agreement,
the Stock Units specified in Section 2 will become vested and nonforfeitable at
the times specified in Section 2, provided that (i) the Compensation and Human
Resource Committee of the NCR Board of Directors (the “Committee”) has certified
that NCR has achieved the Price Target no later than the fifth anniversary of
the Grant Date (the “Performance Period”), and (ii) you are continuously
employed by NCR or, if different, an Affiliate or Subsidiary of NCR (the
“Employer”) through and until the applicable Vesting Date. In all cases, the
Committee shall certify whether NCR has achieved the Price Target (as described
in Section 2 below) within ninety (90) days of the applicable Vesting Date (or
no later than the date of a Change in Control, as applicable). The Stock Units
are referred to in this Agreement as “Vested” at the time they become vested and
non-forfeitable pursuant to this Section or Section 2 or Section 4 below.
2.    Performance Vesting. The Stock Units awarded to you shall vest as follows:
Performance Vesting Rules
Date $40 Price Target is Satisfied
Vesting Date (subject to your Termination of Employment not occurring before the
applicable Vesting Date except as provided in Section 4)
After the Grant Date and Before the Fourth Anniversary of the Grant Date
Fourth Anniversary of the Grant Date
On or after the Fourth Anniversary of the Grant Date and Before the Fifth
Anniversary of the Grant Date
Fifth Anniversary of the Grant Date
Not Satisfied Before Fifth Anniversary of the Grant Date
No Vesting



The date on which the Stock Units become vested pursuant to the foregoing is
referred to herein as the “Vesting Date”.





--------------------------------------------------------------------------------






For purposes of this Agreement, “Price Target” means that the closing price of
NCR Shares reported on the Applicable Exchange is at or above $40 for any 20
consecutive trading days during the Performance Period.
In the event of your Termination of Employment for any reason prior to a Vesting
Date, except as specifically provided in Section 4 below, the unvested portion
of the Stock Units will terminate and be forfeited (for example, if your
Termination of Employment were to occur after achievement of the Price Target
but prior to the third anniversary of the Grant Date, all of the Stock Units
would terminate and be forfeited). The Stock Units are referred to in this
Agreement as “Vested” to the extent they have become vested pursuant to this
Section 2 or Section 1 or Section 4 below.
3.    Settlement of Stock Units. Except as may be otherwise provided in Section
4 or 5 below, Section 14.12 of the Plan or pursuant to an election under Section
14.11 of the Plan, Vested Stock Units will be paid to you as soon as reasonably
practicable after the earlier of (i) your Vesting Date, (ii) your Termination of
Employment if such Termination of Employment results in vesting pursuant to
Section 4 below due to your death, Disability or Retirement (but in no event
later than March 15 of the year following the year in which such Vesting Date or
Termination of Employment occurs); provided that such payment shall be made
promptly after any vesting immediately prior to or following a Change in
Control. Such Vested Stock Units will be paid to you in shares of Common Stock
(such that one Stock Unit equals one share of Common Stock) or, in NCR’s sole
discretion, in an amount of cash equal to the Fair Market Value of such number
of shares of Common Stock on date that immediately precedes the Vesting Date (or
such earlier date upon which the Stock Units have become Vested pursuant to
Section 4 of this Agreement), or a combination thereof (the date of such payment
shall be referred to herein as the “Settlement Date”).
4.    Certain Events Resulting in Accelerated Vesting Date. The following
provisions govern vesting of the Stock Units in the event of your Termination of
Employment and/or a Change in Control, notwithstanding any contrary provision of
the Plan.




















2
    



--------------------------------------------------------------------------------






Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability, or Involuntary Termination (Other than for Cause)
Prorated Vesting—A pro rata portion of the Stock Units may become Vested on a
Vesting Date in the event of your Death, Disability, or Involuntary Termination
(Other than for Cause) within the Performance Period as follows: To the extent
the Price Target has been achieved, but the applicable Vesting Date has not
occurred, the Stock Units specified in Section 2 shall vest on a pro rata basis,
which will be determined by multiplying the number of $40 Price-Contingent
Restricted Stock Units by a fraction, the numerator of which is the number of
days that you completed as an employee of the Company or an Employer after the
Grant Date and before the end of the Performance Period, and the denominator of
which is 1,825. Any portion of the unvested Stock Units that do not vest in
accordance with the foregoing will terminate and be forfeited.
Change in Control Termination or Good Reason Termination
The Change in Control Portion (as defined below) shall be fully Vested
immediately upon your Termination of Employment due to a Change in Control
Termination or a Good Reason Termination.
Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.


Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.





For purposes of this Agreement, “Disability” means Termination of Employment as
a result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR,
its Subsidiaries or Affiliates. “Involuntary Termination (Other than for Cause)”
means Termination of Employment by the Company or the Employer for any reason
other than for Cause (as defined in the Plan and, for the avoidance of doubt,
not including any termination due to your Disability, death or retirement),
excluding termination by the Company or the Employer during the 24 months
following a Change in Control.
“Change in Control Termination” means a Termination of Employment by the
Company, the Employer or the continuing entity other than for Cause (as defined
in the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan and, for the
avoidance of doubt, not including any termination due to your Disability, death
or retirement) occurring during the twenty-four (24) months following a Change
in Control wherein this Award is assumed, converted or replaced by the
continuing entity. “Good Reason Termination” means, if you are a participant in
the NCR Change in Control Severance Plan, or an NCR policy or similar
arrangement or individual agreement that defines “Good Reason” in the context of
a resignation following a Change in Control, your Termination of Employment for
Good Reason as so defined within twenty-four (24) months following a Change in
Control.






3
    



--------------------------------------------------------------------------------






Change in Control Provisions
Notwithstanding any provisions in this Agreement to the contrary other than
Sections 6, 11, 12, and 25, in the event a Change in Control occurs and the
Stock Units are assumed, converted or replaced by the continuing entity, the
following provisions shall apply to the Stock Units that have not previously
Vested before the Change in Control: (i) if the Change in Control Price is less
than the Price Target, then the Stock Units that had not previously Vested shall
be forfeited; or (ii) if the Change in Control Price is greater than or equal to
the Price Target, the Stock Units that have not previously Vested shall remain
eligible to vest on the applicable Vesting Date specified in Section 2. The
portion of the Stock Units that remain eligible to vest pursuant to this
paragraph is referred to as the “Change in Control Portion”.
Notwithstanding any provisions in this Agreement to the contrary other than
Sections 6, 11, 12, and 25, in the event a Change in Control occurs and the
Stock Units are not assumed, converted or replaced by the continuing entity, the
following provisions shall apply to the Stock Units that have not previously
Vested before the Change in Control: (i) if the Change in Control Price is less
than the Price Target, then the Stock Units that have not previously Vested
shall be forfeited; or (ii) if the Change in Control Price is greater than or
equal to the Price Target, the Stock Units that have not previously Vested shall
become Vested immediately prior to the Change in Control.
For purposes hereof, “Change in Control Price” means the price received per
Share by NCR shareholders in connection with the Change in Control, as
determined by the NCR Board of Directors or the Committee in good faith.
5.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt there from, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
6.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section.
7.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably adjusted
in accordance with Section 3.04 of the Plan. In addition, the Price Target shall
be appropriately adjusted by the Committee in such circumstances (including, for
the avoidance of doubt, in connection with an extraordinary dividend) .
8.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 4), if Stock Units are to be paid in the form of shares of Common
Stock, NCR will instruct its transfer agent and/or its TPA to record on your
account the number of such shares underlying the number of Stock Units, and such
shares will be freely transferable.


4
    



--------------------------------------------------------------------------------






9.    Dividends. Any cash dividends declared before the date the Stock Units
become Vested on the shares underlying unvested Stock Units shall not be paid
currently, but shall be converted into additional unvested Stock Units, and any
cash dividends declared after the Stock Units become Vested but before the
applicable Settlement Date on the shares underlying Vested Stock Units shall not
be paid currently, but shall be converted into additional Vested Stock Units and
settled pursuant to Section 3 at the same time as the underlying Vested Stock
Units. Any Stock Units resulting from such conversion (the “Dividend Units”)
will be considered Stock Units for purposes of this Agreement and will be
subject to all of the terms, conditions and restrictions set forth herein that
apply to the underlying Stock Units that generated the Dividend Units. As of
each date that NCR would otherwise pay the declared dividend on the shares
underlying the Stock Units (the “Dividend Payment Date”) in the absence of the
reinvestment requirements of this Section, the number of Dividend Units will be
determined by dividing the amount of dividends otherwise attributable to the
Stock Units but not paid on the Dividend Payment Date by the Fair Market Value
of NCR’s Common Stock on the Dividend Payment Date.
10.    Withholding. Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving the shares of Common Stock in
respect of the Stock Units, you agree to make arrangements satisfactory to NCR
and/or the Employer to satisfy all income tax, social insurance tax, payroll
tax, fringe benefits tax or other Federal, state or local tax payment or
withholding requirements or other tax related items (collectively, “Tax-Related
Items”) applicable to you as a result of or related to your participation in the
Plan. In this regard, you agree to pay to NCR, including, at NCR’s sole
discretion, through payroll withholding, a cash amount equal to any amount of
such Tax-Related Items required to be paid or withheld with respect to the Stock
Units; provided that you will be required to pay any such amount prior to the
tax or tax withholding event (as applicable) and as a condition of your
receiving the shares of Common Stock to be issued in respect of the Stock Units.
Notwithstanding the foregoing sentence, in lieu of paying NCR a cash amount
equal to any amount of taxes required to be withheld or paid with respect to the
Tax-Related Items in respect of the Stock Units, you may, to the extent
permitted by NCR in its sole discretion, elect to satisfy any such amount
required to be withheld or paid by either (A) instructing NCR to withhold shares
of Common Stock that are issuable upon the settlement of the Stock Units equal
to the amount required to be withheld or paid or (B) instructing NCR and any
brokerage firm determined acceptable to NCR for such purpose to sell on your
behalf the whole number of Common Stock underlying the Stock Units that NCR
determines to be appropriate to generate the cash proceeds sufficient to satisfy
such Tax-Related Items; provided that, any such sale or withholding of shares
shall occur on the date that the requirement to withhold or pay taxes arises or
as soon as practicable thereafter; provided further that, to the extent that you
instruct NCR and any brokerage firm to sell shares of Common Stock on your
behalf pursuant to this Section 10, you will be responsible for, and will
indemnify and hold NCR and the Employer harmless with respect to, any and all
losses, costs, damages or other expenses ( including brokerage fees and other
similar costs related directly to any such sale of Common Stock) arising in
connection with, or related to, any such sale. You acknowledge that if, at the
time any shares of Common Stock are sold to satisfy requirements relating to
Tax-Related Items pursuant to this Section 10, you are an executive officer of
NCR subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), any such sale of Common Stock must be pursuant to an
exemption from the requirements under Section 16(b) of the Exchange Act.


5
    



--------------------------------------------------------------------------------






You acknowledge that, regardless of any action taken by NCR or the Employer, the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by NCR or the Employer. Depending on
the withholding method, NCR may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates, or such other rate
that will not result in an adverse accounting consequence or cost, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.


11.     Noncompetition and Nonsolicitation. You acknowledge that following the
termination of your employment from NCR, you will be in a position to compete
unfairly with the Company as a result of the confidential information, trade
secrets, and knowledge about NCR’s business, operations, customers, employees
and trade connections that you have acquired or will acquire in connection with
your employment. You therefore agree to enter into the restrictions in this
Agreement for the purpose of protecting NCR’s business interests and the
confidential information, goodwill and the stable trained workforce of NCR and
its subsidiaries and affiliates, including but not limited to any parent
companies or subsidiaries (collectively for purposes of this Section, “NCR”). In
exchange for the consideration you are receiving pursuant to the terms of this
Agreement, including without limitation the potential future vesting of equity
awards under this Agreement (for avoidance of doubt, the obligations herein
shall bind you without regard to whether any equity has vested as of the time of
any violation of the terms of this Section), you agree that during your
employment with NCR and for a twelve-month period after its termination (or if
applicable law mandates a maximum time that is shorter than twelve months, then
for a period of time equal to that shorter maximum period) (the “Restricted
Period”), regardless of the reason for termination, you will not yourself or
through others, without the prior written consent of the Chief Executive Officer
of NCR:
(a) perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve substantially the same functions as those with
respect to which you worked for NCR within the last two years of your NCR
employment; (iii) on behalf of yourself or a person or entity in competition
with NCR that is not one of the named “Competing Organizations” either on the
list below in this Section 11 or, as applicable, on the list currently in effect
at the time of termination of your NCR employment (available from the NCR Human
Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (i)); and (iv) anywhere within the United States, or in any State
or territory thereof, if you worked in the United States at any time within your
last two years of NCR employment, or in any country in which NCR does or did
business during your NCR employment and in which you worked at any time within
your last two years of NCR employment, all of which States, territories or
countries are deemed to be separately set forth here and the names of which are
incorporated by reference;
(b) perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized,


6
    



--------------------------------------------------------------------------------






offered, or provided by you on behalf of NCR within the two years prior to
termination of your NCR employment; (ii) in connection with products, services,
systems or solutions that are similar to or serve substantially the same
functions as those with respect to which you worked for NCR within the last two
years of your NCR employment; and (iii) on behalf of any named “Competing
Organization” either on the list below in this Section 11 or, as applicable, on
the list currently in effect at the time of termination of your NCR employment
(available from the NCR Human Resources intranet website; the list as of the
Grant Date is set forth below in subparagraph (i));
(c) directly or indirectly (including without limitation assisting third
parties) recruit, hire or solicit, or attempt to recruit, hire or solicit any
employee of NCR, or induce or attempt to induce any employee of NCR, to
terminate his or her employment with NCR;
(d) directly or by assisting others, solicit or attempt to solicit the business
of any NCR customers or prospective customers with which you had material
contact during the last two years of your NCR employment, for purposes of
providing products or services that are competitive with those provided by NCR
and its Affiliates. “Material contact” means the contact between you and each
customer or prospective customer (i) with which you dealt on behalf of NCR, (ii)
whose dealings with NCR were coordinated or supervised by you, (iii) about whom
you obtained confidential information in the ordinary course of business as a
result of your association with NCR, or (iv) who receives products or services
authorized by NCR, the sale or provision of which results or resulted in
compensation, commissions, or earnings for you within the two years prior to the
date of the your termination.
(e) All references to “NCR” in this Section 11 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Retalix Ltd or Digital Insight employee.
(f) The covenants contained within this Section 11 are a material component of
the consideration for this Agreement. If you breach any of these covenants, NCR
shall be entitled to all of its remedies at law or in equity, including but not
limited to money damages and injunctive relief. In the event of such a breach,
in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, then for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g) The Restricted Period shall be tolled and suspended during and for the
pendency of any violation of its terms, and for the pendency of any legal
proceedings to enforce any of the covenants set forth herein, and all time that
is part of or subject to such tolling and suspension shall not be counted toward
the twelve-month duration of the Restricted Period. By way of example, if
immediately following your departure from NCR you accept employment with a
competitor that is prohibited by the noncompetition covenant contained in this
Section 11, and work for such competitor for six months before NCR obtains a
judicial or arbitral order terminating or modifying that employment,


7
    



--------------------------------------------------------------------------------






your twelve-month noncompetition period shall not commence until after you have
commenced compliance with that order. This subsection (g) shall not have any
effect and shall be deemed omitted from this Agreement in any jurisdiction that
prohibits such tolling provisions.
(h) Subsections (a) and (b) of this Section 11 do not apply to you if, following
the termination of your NCR employment, you continue to reside or work in
California, or if you continue to reside or work in a country that mandates, as
a non-waiveable condition, continued pay during the Restricted Period, unless
NCR advises you it will tender such pay, which shall be in the minimum amount
required by local law.
(i) For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date including the subsidiaries and affiliates of
each. Please note that non-competition provisions in this or other NCR
agreements or plans are not limited to the identified Competing Organizations,
and that other companies may qualify as competitors under other provisions of
the NCR plans or agreements, including this Agreement, and that NCR employees
may be restricted from accepting employment or other work from such other
companies, subject to the terms of the relevant NCR plan or agreement. The list
of Competing Organizations is updated and revised from time to time, and such
updated lists shall be deemed a part of this Agreement; updated lists can be
obtained from the NCR intranet website at:
https://intranet.ncr.com/index.php?option=com_content&view=frontpage&Itemid=8175.


8
    



--------------------------------------------------------------------------------






ACI Worldwide
GK Software
Oracle (including Micros)
Aldata
Global Payments
PAR Technology
Alkami
Glory
Pinnacle Corporation
Alliance (Australia)
GRG Banking Equipment
PMI
Allure Global Solutions, Inc.
GRG International
Q2
Alpha Paper
Hewlett-Packard Corporation
QSR Automations
Altametrics
Hewlett-Packard Enterprises
Reder & Schlinmann
App
Hitachi
Retail Pro International
Appetize
Hitachi-Omron Term Sys
(Leadus)
Retaligent
APTOS
Hot Schedules
Revel
Arinc.
HP Inc.
RiteMadec
Bematech- See TOTVS SA
IBM Corporation
RR Donnelly
Burroughs
IER
RTC Quaterion Group
Burroughs/Pendum
Infor
Schades-Heipa
Bypass
Itasca
ShopKeep
Cenveo
Jack Henry
SICOM
CompuCom
KAL (Korala Associates)
SITA
Computer Sciences Corporation
Kiosk Info Sys (KIS)
Spartan
Crunchtime
Kyrus – See Tolt Industries
SPSS
Cuscapi
Leadus – See Hitachi
Task Retail
DATA Business Forms
LG N-Sys
TeleSource
Diebold/Wincor Nixdorf
LOC Software
Tillster
Dimension Data
Logicalis
Toast POS
Documotion
LoyaltyLab
Tolt
Eastcom
M19 Retail
Tolt Solutions (including Kyrus)
ECRS
Magstar
Toshiba TEC
eRestaurant Systems
Malauzai
TOTVS SA (including Bematech)
Escalate
Manhattan Associates
Unisys
FIS
MaxStick
Vista
Fiserv
McDermott
Vsoft
Fourth Ltd
Micros – See Oracle
Wescom Resources Group
Fujitsu
Mobile Travel Technologies
Wincor-Nixdorf – See Diebold
FuturePOS
Nautilus Hyosung
WS Packaging
Getronics
Nscglobal
Zonal Retail Data
Gilbarco Veeder-Root
OKI
 



(j) In the event that you receive an offer of employment or a request to provide
services from an organization specified above or described above, either during
your employment or during the term


9
    



--------------------------------------------------------------------------------






of the Restrictive Period, you shall provide immediately to such person, company
or other entity a full and accurate copy of this Agreement and advise him/her or
it of your obligations under it.
(k) The restrictions contained in this Agreement are acknowledged by the parties
to be reasonable in all respects. Each clause constitutes an entirely separate
and independent restriction and the duration, extent and application of each of
the restrictions are no greater than is necessary for the protection of NCR’s
interests. If any portion of this Section 11 is held unenforceable, it shall be
severed and shall not affect any other part of this Agreement.
(l) This Agreement is entered into electronically. You hereby waive any local
requirement, to the extent one exists or may exist, of original ink signatures
on paper documents.
(m) The governing law clause of this Agreement, for employees who work or reside
outside the United States, shall be deemed to be the law of the country where
such employee works for NCR (as defined above, including its subsidiaries and
affiliates).
(n) In any country outside the United States where liquidated damages are
recoverable under local law, in the event that you breach the covenants in this
Section 11, you acknowledge that NCR will suffer irreparable damage, and you
promise to pay NCR on demand damages in a sum equal to the amount of six months
of your salary that was in effect when your NCR employment ended. You
acknowledge that this sum represents a reasonable estimate of damages that NCR
will suffer, and that, where local law allows, NCR may seek additional
compensatory damages.
12.     Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent the Stock Units constitute “Covered
Incentive Compensation” subject to the terms of NCR’s Compensation Recovery
Policy, as the same may be in effect from time to time (the “Compensation
Recovery Policy”), then, notwithstanding any other provision of this Agreement
to the contrary, you may be required to forfeit or repay any or all of the Stock
Units pursuant to the terms of the Compensation Recovery Policy. Further, you
acknowledge and agree that NCR may, to the extent permitted or required by law
or regulation (including the Dodd-Frank Act), enforce any repayment obligation
pursuant to the Compensation Recovery Policy by reducing any amounts that may be
owing from time to time by NCR to you, whether as wages, severance, vacation pay
or in the form of any other benefit or for any other reason, or enforce any
other recoupment as prescribed by applicable law or regulation.
13.     Dispute Resolution (applicable to employees working or residing in the
United States). By accepting this Award, you agree that any controversy or claim
arising out of or related to this Agreement with respect to your employment or
your employment with NCR, its Subsidiaries or Affiliates shall be resolved by
binding arbitration; the obligation to arbitrate shall also extend to and
encompass any claims that you may have or assert against any NCR employees,
officers, directors or agents. NCR, its Subsidiaries and Affiliates, however, do
not consent to class arbitration. The arbitration shall be pursuant to the then
current rules of the American Arbitration Association and, unless otherwise
agreed by you and NCR, shall be held in the metropolitan Atlanta, Georgia area.
The arbitration shall be held before a single arbitrator who is an attorney. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction. Issues of arbitrability shall be determined in
accordance with the U.S. federal substantive and


10
    



--------------------------------------------------------------------------------






procedural laws relating to arbitration; in all other respects, this Agreement
shall be governed by the laws of the State of Georgia in the United States,
without regard to its conflict-of-laws principles. Each party shall bear its own
attorney fees associated with the arbitration; other costs, and the expenses of
the arbitration, shall be borne as provided by the rules of the American
Arbitration Association. If any portion of this Section 13 is held
unenforceable, it shall be severed and shall not affect the duty to arbitrate
nor any other part of this Section 13. Notwithstanding the preceding
subparagraph, you acknowledge that if you breach any of the covenants set forth
in Section 11 or Section 16, NCR will sustain irreparable injury and will not
have an adequate remedy at law. As a result, you agree that in the event of such
breach NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief pending
appointment of an arbitrator and completion of an arbitration, and in such
instance shall not be required to post a bond.
14.    Beneficiaries. Subject to the terms of this Agreement, you may, to the
extent permitted by the Senior Vice President, Corporate Services and Chief
Human Resources Officer (or his or her delegate) and such procedures of the TPA
as may be in effect from time to time, designate one or more beneficiaries to
receive all or part of any shares of NCR Common Stock underlying the Stock Units
to be distributed in case of your death, and you may change or revoke such
designation at any time in accordance with such procedures. In the event of your
death, any such shares distributable hereunder that are subject to such a
designation that has not been superseded, modified or revoked in accordance with
such procedures will be distributed to such beneficiary or beneficiaries in
accordance with this Agreement. Any other shares of NCR Common Stock underlying
the Stock Units not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares of NCR Common Stock underlying the Stock
Units in question may be transferred to your estate, in which event NCR will
have no further liability to anyone with respect to such shares. For information
about TPA beneficiary designation procedures, or to revoke or change a
beneficiary designation, please call Fidelity at 1-800-544-9354 (U.S. grantees)
or 1-800-544-0275 (non-U.S. grantees), or at such other number as provided by
NCR or Fidelity. If you are a non-U.S. grantee, please visit the following link
for access to the toll-free number:
https://www.fidelity.com/customer-service/phone-numbers/overview.
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units or other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.


11
    



--------------------------------------------------------------------------------






You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
16.    Protection of Confidential Information. In exchange for the consideration
you are receiving pursuant to the terms of this Agreement, you agree that during
your employment with the Company or an Employer and at all times thereafter (or
if applicable law mandates a maximum time, then for a period of time equal to
that shorter maximum period) you agree to keep strictly confidential all
confidential or trade secret information or material for so long as that
information or material remains confidential or trade secret, as applicable.
Upon termination of your employment with the Company or an Employer, you will
surrender to the Company or your Employer any and all copies, including in
electronic form, of Company and Employer confidential information and Company
and Employer intellectual property and cease to maintain any copies of such
information or intellectual property.
17.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end‑of‑service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments. The Plan is
discretionary in nature. This Award is a one-time benefit that does not create
any contractual or other right to receive additional awards or other benefits in
the future.  Future grants, if any, are at the sole grace and discretion of NCR,
including, but not limited to, the timing of the grant, amount and vesting
provisions.


12
    



--------------------------------------------------------------------------------






18.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
19.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
20.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
21.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee or any
delegate thereof, but no such amendment shall be made which would materially
impair your rights hereunder without your consent, except such an amendment made
to comply with applicable law, including Section 409A of the Code, stock
exchange rules or accounting rules.
22.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
23.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.
24.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall


13
    



--------------------------------------------------------------------------------






prevail, except that with respect to the law governing this Agreement and any
claims arising under or relating to it, Section 13 of this Agreement shall
prevail.
25.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited; provided that no such
forfeiture shall occur unless you are provided written notice (which notice may
be provided by email) of the impending forfeiture, and you do not provide your
certification to NCR’s Code of Conduct within thirty days following such notice.
26.    No Right to Continued Employment. The Plan and this Agreement do not
constitute a contract of employment or impose on you, the Company or your
Employer any obligation to retain you as an employee, to change the status of
your employment, or to change the Company’s policies or those of its
Subsidiaries’ regarding termination of employment. Employment with the Company
and the Employer is at will. You or the Company or your Employer may terminate
the employment relationship at any time, with or without cause.
27.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com); on which this Agreement is posted.


14
    

